i          i        i                                                                i      i      i




                                   MEMORANDUM OPINION

                                          No. 04-08-00821-CR

                                             John BUTLER,
                                                Appellant

                                                    v.

                                         The STATE of Texas,
                                               Appellee

                        From the 216th Judicial District Court, Kerr County, Texas
                                        Trial Court No. AO8-271
                              Honorable Stephen B. Ables, Judge Presiding

PER CURIAM

Sitting:          Phylis J. Speedlin, Justice
                  Rebecca Simmons, Justice
                  Steven C. Hilbig, Justice

Delivered and Filed: July 1, 2009

DISMISSED

           On May 11, 2009, this court issued an order stating this appeal would be dismissed pursuant

to Rule 25.2(d) unless an amended trial court certification that shows appellant has the right of

appeal was made part of the appellate record on or before June 10, 2009. See TEX . R. APP . P.

25.2(d), 37.1; see also Daniels v. State, 110 S.W.3d 174, 175-76 (Tex. App.—San Antonio 2003,

order). Appellant did not respond. The record does not contain a certification that shows the
                                                                                            04-08-00821-CR

defendant has the right of appeal; to the contrary, the trial court certification in the record states “this

criminal case is a plea-bargain case, and the defendant has NO right of appeal.” The clerk’s record

contains a written plea bargain, and the punishment assessed did not exceed the punishment

recommended by the prosecutor and agreed to by the defendant; therefore, the clerk’s record supports

the trial court’s certification that defendant has no right of appeal. See TEX . R. APP . P. 25.2(a)(2).

Accordingly, we dismiss the appeal. See TEX . R. APP. P. 25.2(d).



                                                          PER CURIAM

DO NOT PUBLISH




                                                    -2-